—In an action, inter alia, to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated June 23, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiffs commenced the instant action to recover damages for injuries sustained by the plaintiff Emilia Taveres when she fell on a black, wet, paint-like substance on a ramp owned by the defendant.
The defendant moved for summary judgment on the ground that it neither created the allegedly dangerous condition nor had actual or constructive notice of it. The defendant’s submission in support of its motion for summary judgment, which included, inter alia, the examinations before trial of the plaintiff Emilia Taveres and of the production manager of the third-party defendant, and the affidavit of the defendant’s maintenance supervisor, sufficiently established the defendant’s entitlement to judgment as a matter of law (see, Gordon v American Museum of Natural History, 67 NY2d 836). The plaintiffs’ opposition was insufficient to raise a triable issue of fact (see, Miller v City of New York, 214 AD2d 657; Spearmon v Times Sq. Stores Corp., 96 AD2d 552). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.